Title: [Diary entry: 24 November 1786]
From: Washington, George
To: 

Friday 24th. Mercury at 31 in the Morning—41 at Noon and 36 at Night. Very clear, and pretty cold in the Morning Wind being at No. West but not hard. About Noon it moderated, and at Night was calm. After breakfast Judge Harrison and Mr. Craik returned to Maryland. I rid to the Ditchers and thence to the Ferry Plantation—Grubbing at the latter and getting up wild hogs. Major Washington went into the Neck, and to Muddy hole. At the first he measured 86½ Barrels of Corn—gathered from the drilled cut of Corn nearest the Barn and at Muddy hole he Measured 67 Barrls. which was gathered out of the Middle Cut besides 14 Barls. of Short Corn givn. Hogs.